               Case 4:19-cv-04254-HSG Document 34 Filed 07/14/20 Page 1 of 4




     Autumn M. Elliott (SBN 230043)                   ETHAN P. DAVIS
 1
     Ben Conway (SBN 246410)                          Acting Assistant Attorney General
 2   DISABILITY RIGHTS CALIFORNIA                     CARLOTTA P. WELLS
     350 S. Bixel Street, Suite 290                   Assistant Branch Director
 3   Los Angeles, CA 90017                            M. ANDREW ZEE (CA Bar No. 272510)
     Telephone: (213) 213-8000                        Attorney
 4
     Fax: (213) 213-8001                              Civil Division, Federal Programs Branch
 5   autumn.elliott@disabilityrightsca.org            U.S. Department of Justice
     ben.conway@disabilityrightsca.org                450 Golden Gate Avenue, Room 7-5395
 6                                                    San Francisco, CA 94102
 7   Eve Hill                                         Telephone: (415) 436-6646
     Jessica P. Weber                                 Facsimile: (415) 436-6632
 8   Alyssa L. Hildreth                               E-mail: m.andrew.zee@usdoj.gov
     BROWN GOLDSTEIN LEVY
 9   120 E. Baltimore Street, Suite 1700              Attorneys for Defendant
10   Baltimore, MD 21202
     Telephone: (410) 962-1030
11   Fax: (410) 385-0869
     JWeber@browngold.com
12   AHildreth@browngold.com
13
     Attorneys for Plaintiffs
14
15
16                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                     OAKLAND DIVISION
18
19
      KAREN ROSE, ANNE L. PEYTON, RONZA
20
      OTHMAN, and THE NATIONAL
21    FEDERATION OF THE BLIND, INC.,                 No. 4:19-cv-04254-HSG

22
                           Plaintiffs,               JOINT STIPULATION OF DISMISSAL
23                                                   WITH PREJUDICE
              v.
24
      STEVEN TERNER MNUCHIN, Secretary of
25    the U.S. Department of the Treasury, in his
26    official capacity,

27
                           Defendant.
28



     Rose v. Mnuchin, No. 4-19-cv-04254-HSG
     Joint Stipulation of Dismissal with Prejudice
               Case 4:19-cv-04254-HSG Document 34 Filed 07/14/20 Page 2 of 4




 1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs, Karen Rose, Anne
 2   L. Peyton, Ronza Othman, and The National Federation of the Blind, Inc., and Defendant,
 3   Steven Terner Mnuchin, sued solely in his official capacity as Secretary of the Treasury
 4   (collectively “the Parties”), stipulate to the dismissal with prejudice of this action in its entirety.
 5   This Joint Stipulation of Dismissal incorporates the terms of the Settlement Agreements executed
 6   by the Parties on July 10, 2020, which are attached as Exhibits 1 and 2. The Parties have agreed,
 7   pursuant to Paragraph 64 of Exhibit 1, not to dispute that filing a motion pursuant to Fed. R. Civ.
 8   P. 60(b)(6) seeking relief from this Joint Stipulation of Dismissal after exhausting the dispute
 9   resolution procedures described in Paragraphs 60-63 of Exhibit 1 constitutes an appropriate
10   mechanism to seek enforcement of the provisions of Exhibit 1.
11
12
13   Dated: July 14, 2020                                    Respectfully submitted,
14
                                                             U.S. DEPARTMENT OF JUSTICE
15
16                                                           ETHAN P. DAVIS
                                                             Acting Assistant Attorney General
17
                                                             CARLOTTA P. WELLS
18
                                                             Assistant Branch Director
19
                                                             /s/ M. Andrew Zee
20                                                           M. ANDREW ZEE (CA Bar No. 272510)
21                                                           Attorney
                                                             Civil Division, Federal Programs Branch
22                                                           U.S. Department of Justice
                                                             450 Golden Gate Avenue, Room 7-5395
23                                                           San Francisco, CA 94102
24                                                           Telephone: (415) 436-6646
                                                             Facsimile: (415) 436-6632
25                                                           E-mail: m.andrew.zee@usdoj.gov
26                                                           Attorneys for Defendant
27
28                                                           /s/ Autumn M. Elliott
                                                             Autumn M. Elliott (SBN 230043)

     Rose v. Mnuchin, No. 4-19-cv-04254-HSG
     Joint Stipulation of Dismissal with Prejudice
                                                         1
               Case 4:19-cv-04254-HSG Document 34 Filed 07/14/20 Page 3 of 4



                                                         Ben Conway (SBN 246410)
 1                                                       DISABILITY RIGHTS CALIFORNIA
                                                         350 S. Bixel Street, Suite 290
 2                                                       Los Angeles, CA 90017
                                                         Telephone: (213) 213-8000
 3                                                       Fax: (213) 213-8001
                                                         autumn.elliott@disabilityrightsca.org
 4                                                       ben.conway@disabilityrightsca.org
 5
 6                                                       Eve Hill
                                                         Jessica P. Weber
 7                                                       Alyssa L. Hildreth
                                                         BROWN GOLDSTEIN LEVY
 8                                                       120 E. Baltimore Street, Suite 1700
                                                         Baltimore, MD 21202
 9                                                       Telephone: (410) 962-1030
                                                         Fax: (410) 385-0869
10                                                       JWeber@browngold.com
                                                         AHildreth@browngold.com
11
12                                                       Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Rose v. Mnuchin, No. 4-19-cv-04254-HSG
     Joint Stipulation of Dismissal with Prejudice
                                                     2
               Case 4:19-cv-04254-HSG Document 34 Filed 07/14/20 Page 4 of 4




 1                                                   ATTESTATION
 2           Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and password
 3   are being used in the electronic filing of this document, and further attest that I have obtained the
 4   concurrence in the filing of the document from the other signatory.
 5
                                                              /s/ Autumn M. Elliott
 6
                                                              AUTUMN M. ELLIOTT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Rose v. Mnuchin, No. 4-19-cv-04254-HSG
     Joint Stipulation of Dismissal with Prejudice
                                                          3
